Title: To John Adams from Samuel Adams, 13 April 1786
From: Adams, Samuel
To: Adams, John


     
      Dear sir
      Boston April 13 1786
     
     Doctor Gordon is to deliver you this Letter. He is going to the Land of his Nativity, wishing for the best Happiness of his own

Country & ours and hoping that mutual Affection will be at length restored, as the only Means of the Prosperity of both. As he determines to spend the Remainder of his Days in the Country where he was born, what rational Man who considers the Ties of human Nature will wonder, if “Esto perpetua” is his most ardent Prayer for her? But the Attachments he has made here—his private Friendships and the Part he has taken in our publick Cause afford Reason to beleive that his second Wish is for us. I am affraid however, that the Doctor builds too much upon the Hopes of the Return of mutual Affection; for Can this exist without Forgivness of Injury, and Can his Country ever cordially forgive ours whom she intended to injure so greatly? Her very Disappointment will perpetually irritate her own Feelings and in Spite of Reason or Religion prevent her concieving a Sentiment of Friendship for us. And besides, she will never beleive that there is a Possibility that we can forgive her. We must therefore be content, at least for a great While to come, to live with her as a prudent Man will with one who indeed has professd a Friendship for him, but whose Sincerity he has Reason vehemently to suspect; guarding against Injury from him by making it his Interest to do as little as possible. This is an arduous Task our Country has committed to you. Trade is a Matter I have had so little to do with, that it is not in my Power to aid you in this more than in any one thing else.— May He who has endued you with a Strength of Understanding which your Country confides in afford you all that Light which is necessary for so great an Undertaking!
     The Child whom I led by the Hand with a particular Design, I find is now become a promising Youth. He brought me one of your Letters.— God bless the Lad! If I was instrumental at that Time of enkindling the Sparks of Patriotism in his tender Heart, it will add to my Consolations in the latest Hour.— Adieu my Friend. Mrs Adams desires your Lady & Family may be assured of her cordial Esteem & Love
     Believe that I am very affectionately / Your Friend / & humble Servant
     
      S Adams
     
    